Citation Nr: 1550457	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-32 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for possible memory loss with mild cognitive disorder.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1987 and from June 1988 to October 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran has stated that a grant of service connection for sleep apnea would satisfy his appeal; however, as he has not specifically withdrawn the issue of entitlement to service connection for his memory problems it is considered by the Board below and will be remanded to the agency of original jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset during his active military service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

For the reasons that follow, the Board finds that service connection for sleep apnea is warranted.

A July 2012 Polysomnogram Report shows that the Veteran has a current diagnosis of obstructive sleep apnea (OSA).  Thus, the remaining question is whether the current OSA was incurred in or is otherwise related to the Veteran's military service.  

The Veteran's service treatment records do not show complaints of or treatment for a sleep problem.  Nonetheless, the Veteran alleges that throughout his military history he experienced symptoms that are related to sleep apnea.  November 2013 Notice of Disagreement.  These symptoms include weight gain, memory loss, gastroesophageal reflux disease (GERD), and undiagnosed chest/abdominal pains in the evening and early morning.  See, e.g., July 2009 Report of Medical Assessment.  

An October 2013 Consultation Report from Dr. B.G. indicated that these in-service symptoms are related to sleep apnea, and that the Veteran most likely had sleep apnea for a long time before its July 2012 diagnosis.  The doctor further commented that medical literature shows that there is a connection between GERD and sleep apnea and noted that since the Veteran began using a CPAP machine to treat his sleep apnea his GERD has significantly improved.  Based on this occurrence, the doctor opined that it is possible that the Veteran's sleep apnea has existed for the same time period as his GERD; meaning from 1998.

An October 2013 letter from Dr. K.G. indicated that it is more likely than not that the Veteran's sleep apnea was contributing to his in-service symptoms even as early as 1998.  The doctor's conclusion was based on the fact that CPAP machine treatment for sleep apnea has coincided with the resolution of many of the symptoms that the Veteran experienced in service.

The Veteran's spouse also provided a statement in support of his claim in October 2013.  She wrote that for at least 10 years the Veteran has snored in bed, had coughing fits in the middle of the night, complained of chest/stomach pains, had morning headaches, and had night sweats.  She indicated that since he began treating his sleep apnea with the CPAP machine many of these symptoms have resolved.

In August 2014, the Veteran underwent a VA examination.  The examiner opined that the Veteran's current OSA was not incurred in service and was not related to the symptoms in service, but the only rationale provided by the examiner for this opinion was that OSA was not diagnosed in service.  This rationale is inadequate as lack of corroborating records alone are not a sufficient basis for a negative etiology opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

After a review of the record, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's current OSA had its onset during his active military service.  Accordingly, entitlement to service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

The Veteran also seeks service connection for his memory loss.  To this end, in November 2009 he underwent a VA mental disorders examination and the examiner was unable to provide a definitive diagnosis.  During the examination the Veteran did report experiencing head injuries while in service and, therefore, the examiner recommended he be evaluated for a traumatic brain injury (TBI).  Such an evaluation was scheduled for May 2010 but the Veteran failed to report.  In October 2010, the Veteran indicated that he did not report because he never received notice of the examination.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA has the burden to demonstrate that notice was sent to the claimant's last address of record.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In this case, the Board can find no evidence that the Veteran was ever sent notice of his scheduled TBI examination.  Accordingly, remand is warranted so that this examination may be scheduled.

Accordingly, the issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA TBI examination.  The examination must be scheduled with "a physiatrist, psychiatrist, neurosurgeon, or neurologist" as required by the Compensation and Pension Service.  The entire claims file must be reviewed.

The examiner must diagnose any disability (to include residuals of a TBI) manifested by memory loss.  If such disability is diagnosed, the examiner must indicate whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current disability is related to the Veteran's military service, to include any head injuries.

If the current disability manifested by memory loss is not related directly to military service, the examiner must opine as to whether it is at least as likely as not that any current disability manifested by memory loss is caused or aggravated by the Veteran's service-connected obstructive sleep apnea (OSA).  If aggravation of the disability manifested by memory loss by OSA is found, the examiner must attempt to establish a baseline level of severity of the disability manifested by memory loss prior to aggravation by the service-connected OSA.

If no disability manifested by memory loss is diagnosed, the examiner must determine whether any current symptoms of memory loss are a symptom of service-connected OSA.  

All pertinent evidence must be discussed in the rationale.  A complete rationale must be provided for all opinions expressed.


2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


